

Amendment to Consulting Agreement


Whereas, Glen Rose Petroleum Corporation and Blackwood Capital, Ltd. have
entered into Consulting Agreement dated January 15, 2008 (“Consulting
Agreement”).


Whereas, the parties have mutually determined to amend the Consulting Agreement
to cover the additional services of Mr. Andrew Taylor-Kimmins provides to the
Company as an officer and director, to extend the term of the Agreement, to
provide a new notice designation for the Company, and to account for the
reincorporation and name change from United Heritage Corporation to Glen Rose
Petroleum Corporation.


NOW, THEREFORE, in consideration of the foregoing and the mutual promises
and covenants herein contained, it is agreed to amend the Consulting Agreement
as follows:


References to United Heritage Corporation in the Consulting Agreement are hereby
deemed to be references to Glen Rose Petroleum Corporation, a Delaware
Corporation.


Sections 2, 3 and 19 of the Consulting Agreement are hereby amended and restated
to state:


2.           Services. The Consultant agrees, to the extent reasonably required
in the conduct of the business of the Company, to provide the Company with its
judgment and experience with respect to business development services for the
Company as it reasonably requests. The services may include, without limitation,
the following:
 
 
(a)
Review business plans and projections;

 
 
(b)
Review and analyze financial data;

 

 
(c)
Advise on the Company’s capital structure and on alternatives structures for
raising capital;

 

 
(d)
Review and advise on prospective mergers and acquisitions;

 

 
(e)
Advise on issues relating to public offerings;

 

 
(f)
Advise the Company on debt refinancing;

 

 
(g)
Review managerial needs and advise with respect to managerial candidates; and

 

 
(h)
Advise on issues relating to financial public relations.




 
(i)
Andrew Taylor-Kimmins, a principal of Consultant, serving as a member of the
Company’s Board of Directors.

 
1

--------------------------------------------------------------------------------


 

 
(j)
Andrew Taylor-Kimmins, a principal of Consultant, serving as the Company’s
president and chief financial officers



3.            Term.  The Consultant’s retention hereunder shall be for a term of
one year commencing on the date of this Agreement until terminated in accordance
with the terms of this Agreement (the “Term”).  This Agreement was renewed
effective January 15, 2009 through the period of January 15, 2010 and is
renewable for one-year terms thereafter at the determination of the Board of
Directors.  This Agreement may be terminated by either party upon 45 days
written notice to the other.  No termination shall affect the Company’s
obligation to pay compensation owing pursuant to Paragraph 4.


19.  Notices. All notices, requests, consents, and other communications
hereunder shall be in writing, shall be addressed to the receiving party’s
address set forth below or to such other address as the party may designate by
notice hereunder, and shall be either (a) delivered by hand, (b) sent by
recognized overnight courier, (c) sent by facsimile transmission, or (d) sent by
registered or certified mail, return receipt requested, postage prepaid.


If to the Consultant:
     
BLACKWOOD CAPITAL LIMITED
 
14 Rue du Rhone
 
Geneva, CH-1200
 
Attn: Andrew Taylor-Kimmins
 
 
If to the Company:
     
GLEN ROSE PETROLEUM CORPORATION
 
c/o Weisshorn Management
 
400 Rella Blvd.
 
Montebello, NY 10901
 
Attn: Walter Reissman
 
Facsimile: 845-368-0071

 
All notices, requests, consents and other communications hereunder shall be
deemed to have been given (i) if by hand, at the time of delivery thereof to the
receiving party at the address of such party set forth above, (ii) if sent by
overnight courier, on the next business day following the day such notice is
delivered to the courier service, (iii) sent by facsimile transmission, at the
time the receipt thereof has been acknowledged by electronic confirmation of
otherwise, or (iv) if sent by registered of certified mail, on the fifth
business day following the day such mailing is sent. The address of any party
herein may be changed at any time by written notice to the parties in accordance
with the preceding provisions.

 
2

--------------------------------------------------------------------------------

 



 
GLEN ROSE PETROLEUM CORPORATION 
       
By:  
          
Name: Paul K. Hickey
 
Title: Chair of Executive Committee of Board of  Directors

 

 
BLACKWOOD CAPITAL LIMITED
       
By:  
  
 
 
Name: Andrew Taylor-Kimmins
 
Title: Authorized Signatory

 
 
3

--------------------------------------------------------------------------------

 